Bv the Court.
The presiding judge having instructed the jury, in accordance with the request of the defendants, that the judgment in the trustee suit was a good discharge to the amount paid by force thereof, added this qualification, “ unless the defendants had notice, before being defaulted in the trustee suit,” that the money deposited with them was the money of Henry Randall. To this qualification the defendants except, and with good ground.
The debt created by the deposit was legally due to George H. Randall, notwithstanding the word “ trustee ” was added to his name. Mere notice that the money was held by George as *508trustee for Henry did not change the character of the debt, as between George and the defendants. The defendants, when summoned as trustees of George, were bound only to act in good faith towards the parties claiming an interest in the fund; and might fairly and properly leave it to them to protect their own rights. Henry Randall “had notice of the trustee suit immediately after the service of the writ therein ; ” and thus had ample opportunity “ to appear and maintain his right.” Gen. Sts. c. 142, § 15. Knights v. Paul, 11 Gray, 225. Boylen v. Young, 6 Allen, 582. He had still further opportunity when this action was postponed “ till the termination of the trustee suit.” Having neglected to make his claim there, he cannot now disregard that judgment and enforce his mere equitable claim upon the funds in the hands of the defendants. Those funds are bound by the judgment, and he must seek his remedy for the loss against his own trustee. Exceptions sustained.